Exhibit 10.1
 
 
This Agreement is made effective the 15th Day of May 2009.
 
 
BETWEEN:
Alliance Networks Communications Inc.
502 East John Street
Carson City, Nevada
89706
 
 
Hereinafter referred to as Alliance
 
(also referred to as the Supplier)
 
 - and -
 
TMI Transformers Inc.
7051 West Wilson Ave,
Norridge, Illinois
60706
 
Hereinafter referred to as TMI
 
(also referred to as the Purchaser)
 
THIS AGREEMENT will be made effective the 15th     day of May               ,
2009  with “TMI”) and sets out the terms and conditions under which “TMI” agrees
to purchase certain services and materials. It is understood that this is a
general umbrella agreement and that there be an agreed to provision to allow
Alliance “first right of refusal” in supplying manufactured finished goods to
TMI (subject to clause(s) no.) by means of purchase orders placed in accordance
with this Agreement.
 
1. Definitions
 
In this Agreement and the schedules hereto, the following terms shall have the
following meanings:
 
 
a) "Agreement Documents" means the memorandum of agreement, Schedules "A"
through "L", attached and made a part of this Agreement, and all Purchase Orders
and Amending agreements issued after the execution of this Agreement with the
Supplier. In the event of any conflict between terms and conditions in any
Schedule or Purchase Order(s) and the terms and conditions in this Agreement,
this Agreement shall prevail;

 
 
b) "Affiliate" Corporation means a company that may be included to provide
finished goods or sub- assemblies in conjunction with goods required pursuant to
this agreement;

 
c) "Alliance" means Alliance and any/or any of its affiliates.
 
 
d) "Business Day" means any day Monday to Friday between the hours of 0800 and
1600 (not inclusive of Alliance) designated holidays;

 
e) "Product" means the materials as outlined in Schedule "A" to be provided by
the Supplier (Alliance ) to the purchaser (TMI) pursuant to this agreement.
 
f) "Documentation" means the documentation related to or required for the
utilization of the Product as identified in Schedule "A" which may take the form
of word documents, drawings, schematics or flow diagrams,
 
 
g) "Delivery Date(s)" means the date set out in each Purchase Order by which the
Product described are to be delivered;

 
 
 
 
1

--------------------------------------------------------------------------------

 
 

h) "Delivery Site(s)" means the location(s) to which the Products are to be
delivered as specified in each Purchase Order; (subject to negotiated freight
terms and conditions)
 
i) "Purchase Order" means the document, a copy of which is attached as Schedule
"E", to be used by TMI to order Product from the Supplier.
 
j) "Change Order" means the document to be used by TMI as a written order
authorizing a change in the Purchase Order;
 
k) "Supplier" means Alliance as selected to be the prime or Supplier;
 
1) "Schedule" means the schedules included as part of this agreement and further
listed in "Section 3- Interpretation";
 
m) "Services" mean~ the manufacturing, packaging, supply and delivery of the
Products, andrelated customer service;
 
n) "Warranty Period" means a period of six (6) years from the Delivery Date,
 
0) "Deficiencies" means a failure of the Product to comply with the
Specifications;
 
p) "Specifications" means the information included, but not limited to, the
specifications set forth  in Schedule "F" hereto, including the Supplier's
standard specifications for the Product incorporated herein, and any other
specifications TMI and the Supplier may mutually agree upon in writing.
 
2. Term
 
The term of this Agreement shall commence on May 15th, 2009 and terminate on
May15 th, 2012 unless otherwise terminated as provided in this Agreement. This
Agreement may be extended in one- (1) year increments up to a maximum of three
(3) years, subject to such amendments of this
Agreement, as the parties may agree.
 
3. Scope
 
 
a) This Agreement covers the terms and conditions for the Purchase of the
Supplier's Products and related Service(s) specified. Additional Product(s)
and/or Services may be ordered from time to time, as mutually agreed upon, which
will be subject to the terms and conditions of this Agreement.

 
 
b) This Agreement is nonexclusive.

 
c) This Agreement is intended to cover the purchase of Products and Services
from the Supplier by either TMI Affiliates, or distributors authorized by TMI in
writing.
 
4. Interpretation
 
In the event of any conflict between terms and conditions in any Purchase Order
and the terms and conditions in this Agreement, this Agreement shall prevail.
 
This Agreement contains the following Schedules:
 
Schedule "A"- Unit Prices
Schedule "B" - Quality Service Standards
Schedule "D"- Specifications & Attached Samples
Schedule "E"- Purchase Order/Change Order Form
Schedule "F" - Design Change
Schedule "G" - Warranty Replacement
Schedule "H" - General Packaging and Delivery
Schedule "1"- Standard Manufacturing Testing at Suppliers Plant Schedule "J"-
Non-Compliance Forms
Schedule "K" –Alliance Holidays
Schedule "L"- Disaster Recovery Plan
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
5. Services
 
 
a)
The intention is to include in this Agreement all labor and services for the
design, packaging, supply and delivery of the Products. All Services shall be
performed and provided in accordance with standards provided by Alliance.

 
 
b)
During the term of this Agreement, TMI shall be notified of any changes in the
Supplier's policy or organization which could affect meeting either TMI or the
Supplier's obligations outlined in this Agreement.

 
6. Purchase and Sale
 
a)  
This Agreement does not by itself order any Product or Service.

 
b)  
TMI shall order Product or Service by means of a Purchase Order. Subject to the
terms and conditions of this Agreement, TMI shall purchase from the Supplier and
the Supplier shall sell to TMI such Product(s) as are required by TMI during the
term of this Agreement.

 
c)
And Product(s) shall be ordered from time to time by means of a Purchase Order
to the Supplier. The Purchase Order shall specify, at minimum, the Products,
Quantity, Delivery Site, Delivery Date, price, F.O.B. terms, and freight terms,
as ordered by TMI, to be supplied by the Supplier. It is understood and agreed
that the requirements for Product are not fixed and that the various quantities
of Product purchased pursuant to this Agreement shall be those quantities for
which a Purchase Order is forwarded to the Supplier.

 
7. Change Notice
 
TMI may, without invalidating this Agreement, make changes by altering, adding
to, or deleting, Product(s) or Services associated with this Agreement. All such
changes shall be approved by means of a written Change Notice. The Supplier
shall make any claim for extension of time caused by the change at the time it
receives a Purchase Order and such claim shall not be valid until TMI has given
its approval in writing.
 
8. Unit Prices and Price Warranties  (See Schedule A)
 
 
a)
The prices payable by TMI for the Product(s) shall be the unit prices set out in
Schedule "A". Prices shall be those in effect at the time Alliance transmits the
Purchase Order electronically or verbally supplies a Purchase Order number to
the Supplier. There shall be no minimum purchase requirement either for quantity
or dollar volume imposed by the Supplier for any Purchase Order.

 
 
b)
All dollar amounts referred to in this Agreement are in US funds.

 
 
c)
Unit Prices include the following:

 
(i) Manufacture of  Modular AC Protection Products and/or equipment supplied by
 
(ii) Delivery; F.O.B. (freight on board) from assigned manufacturing/assembly
facility (located in NAFTA recognized territories).
 
 
d)
The Supplier shall provide a certificate of origin, (if required) with each
shipment. Supplier shall advise as

 
13. Rush Emergency Orders
 
Rush or emergency orders may be transmitted electronically or verbally to the
Supplier and will be handled on an individual basis.
 
14. Change Management
 
Any request to changes in the business requirements must be made in writing to
the designated Supplier account manager. Changes will be accepted only when
properly authorized by TMI
designated client contact person and/or TMI Contract Management.
 
 
 
3

--------------------------------------------------------------------------------

 
 
15. Price/ Payment Terms
 
 
 a)
The prices to be paid by TMI for all Products and Service(s) are that prices
specified in Schedule "A" - Pricing. There shall be no minimum purchase
requirements either for quantity or dollar volume imposed by the Supplier for
any Purchase Order.

 
 
 b)
The Supplier agrees to hold pricing firm for each Product in Schedule "A" during
the initial twelve (12) month period or duration thereof (if agreement is less
than 1 year) of this Agreement.

 
 

 
 
 c)
After the Product(s) has been delivered, the Supplier shall receive payment by
company cheque referencing the applicable Purchase Order provided by LLC for the
Product(s). Each invoice shall contain an itemized summary of the Purchase Order
being billed and such other payment information as the Supplier may reasonably
require.

 
 
 d)
Subject to verification of the invoice and in the event the entries itemized on
the invoice reflect, in the reasonable opinion of TMI , the Product supplied by
the Supplier, payment will be issued to meet Net 35 terms of payment;

 
 e)  
Due performance by the Supplier of all of its obligations hereunder is a
condition precedent to all payments under this Agreement.

 
    f)  
Neither payment made to the Supplier, nor partial or complete use of the Product
by TMI shall be construed as an acceptance, of any Product not in accordance
with this Agreement. Acceptance of final payment by the Supplier shall
constitute a waiver by it of all claims for further reimbursement except those
claims previously made by the Supplier in writing and subject to dispute.

 
16. Title and Risk of Loss
 
Title and risk of loss or damage to the Product delivered to the Delivery Site
shall pass to TMI upon such delivery of the Product as instructed in the
Purchase Order. Upon receipt of damaged goods TMI shall promptly file a damage
claim with the freight carrier on the Supplier's behalf.
 
17. Delivery & Delivery Sites
 
 
a)
The Supplier shall deliver the Product on the delivery date. The Supplier
warrants that the Product shall be delivered to the Delivery Site on the
Delivery Date provided that TMI and the Supplier have not agreed in writing to a
later Delivery Date.

 
 
b)
The Supplier shall promptly process Purchase Order(s) issued by TMI in
accordance with this Agreement. If the Delivery Date indicated on the Purchase
Order is more than three (3) Business Days after the Supplier's receipt of the
Purchase Order, the Supplier shall meet the Delivery Date specified. If the
Delivery Date indicated on the Purchase Order is less than three (3) Business
Days after the Supplier's receipt of the Purchase Order, the Supplier shall
confirm the Delivery Date or advise TMI of the new Delivery Date within one (1)
Business Day after the Supplier's receipt of the Purchase Order.

 
18. Inspection and Acceptance
 
 
a)
All Products shall be subject to inspection by TMI after delivery to determine
function and quality, TMI Purchase Order or Supplier's advertised or published
specifications. Unless otherwise mutually agreed, TMI shall have a period of
sixty (30) days following arrival of Product at the Delivery Site to inspect the
Product for conformity and to provide the Supplier with written notice of any
discrepancy or rejection. If the Product is to be installed by TMI, TMI shall
have the longer of thirty (30) days following such installation or following
completion of any testing period within which to complete such inspection,
provided the installation shall occur not more than thirty (30) days from the
actual date of delivery. Following the notification by TMI if the Supplier is
unable to repair or replace Product that does not conform in whole or part
within a reasonable period of time, TMI may return the Product to the Supplier,
at the Supplier's risk and expense, and receive a refund of all amounts paid
with respect to the returned Product. For such Product returns, TMI shall notify
the Supplier and arrange for the return of the Product.

 
 
b)
Inspection or failure to inspect on any occasion shall not affect TMI rights
under "Warranty" provisions of this Agreement or any other rights or remedies
available to TMI under this Agreement.

 
19. Standards
 
All Product(s) supplied shall comply with the applicable requirements of
Underwriters’ Laboratories Rules and Regulations. All installation and repairs
shall also comply with the above rules, regulations and requirements.
 
20. Precedence of Documents
 
a)
All quotations, Purchase Orders, acknowledgements and invoices issued pursuant
to this Agreement shall be subject to the provisions contained within this
Agreement. The terms and conditions of this Agreement will prevail over any
conflicting or inconsistent terms contained in any quotation, Purchase Order,
acknowledgement or invoice.

 
b)  
No additional terms contained in any quotation, Purchase Order, acknowledgement
or invoice shall be valid for a specific transaction, unless agreed in writing
by authorized representatives from both parties.

 
21. Invoicing
 
  a)      TMI requires the following in order to verify and analyze invoices as
required:
 
 
(i)
The Supplier will be required to provide backup documentation for each item on
the invoice.
 



 
(ii)
The cost of any invoicing, invoicing documentation and transmission of these
items are at the expense of the Supplier. Any credits/adjustments on the invoice
from the Supplier will be in the same detail as the original invoice along with
supporting documentation.

 
22. Invoice Disputes and Resolution
 
Invoice disputes and resolutions will be handled as follows:
 
 
(a)
TMI will pay undisputed items within the terms negotiated after receipt of
goods;

 
 
(b)
TMI will provide written notification of disputed items within fifteen (30) days
of receipt of invoice;

 
   (c)
 TMI requires that all billing disputes be resolved within sixty (30) days from
the date of notification. Any disputes beyond sixty (30) days will be resolved
through Dispute Resolution of this Agreement as provided for in this Agreement;

 
 
(d)
TMI will not be assessed late charges during Dispute Resolution.

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
23. Records and Reports
 
 
a)
The Supplier shall maintain complete and accurate records of all invoices, and
amounts billable to and payments made by TMI , in accordance with US GAAP
(Generally Accepted Accounting Practices). The Supplier shall retain and make
available upon request such records for a period of three (3) years from the
date of final shipment of Product or rendering of Services covered by. this
Agreement.

 
 
b)
When requested by TMI , the Supplier shall, for all Purchase Orders placed
directly with the Supplier, provide a monthly purchase report by ordering
location, listing Product and Service purchased under this Agreement, including
description, part number, quantities shipped and associated list and net prices.

 
 
24. Representations and Warranties

 
 
a)
The Supplier represents and warrants:

 
 
(i)
that the Product is free from defective material, faulty workmanship and faulty

 
design;

 
 
(ii)
that the Warranty Period begins on the date of the original shipment and is in
effect provided the Product is used for the purpose intended and is handled,
stored, and used in accordance with Product instructions.

 
 
(iii)
that it has the resources, skills and ability to manufacture and/or supply the
Product in accordance with this Agreement Documents.

 
 
b)
The warranties, conditions and indemnities provided herein are in lieu of and
exclude all other liabilities, warranties, guarantees or conditions written or
oral, statutory, common law, expressed or implied, including warranty or implied
condition as to merchantability or fitness for a particular purpose and shall
constitute the Supplier's sole obligation and liability and TMI sole remedy in
contract, tort or otherwise in respect of Products and Services, except as may
be set forth in Article 35 and Article 36.

 
 
c)
No other warranties are expressed or implied except as set forth herein. All
other warranties, including warranties of merchantability and fitness for a
particular purpose, are expressly excluded from the warranty.

 
 
d)
The Supplier warrants and guarantees the work and materials covered by this
Agreement and agree to make good, at its own expense, any defect that may occur
in materials or workmanship that may occur or develop or may be condemned or
ordered modified by any municipal or other government inspector.

 
 
e)
During the Warranty Period, TMI shall promptly notify the Supplier of any claims
against the warranties provided. TMI shall return the Product for replacement by
the Supplier in accordance with the Warranty Replacement procedures set out in
Schedule "G".

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
25. Quality Products
 
The Supplier shall deliver to TMI quality products that meet TMI ’s expectations
in Schedule "A" for the various Products outlined in Schedule "A".
 
26. Continuity of Supply
 
The Supplier shall set up a process that will monitor this Agreement to ensure
stock is available to meet TMI supply requirements
 
27. Supplier Performance
 
The performance of the Supplier shall be measured and rated in the areas of
Product, delivery, price and customer service on an on going basis.
 
28. Termination
 
 
a)
Notwithstanding anything to the contrary contained in this Agreement, this
Agreement may be terminated by TMI prior to the expiration date effective
immediately upon written notice:

 
 
(i)
if the Supplier breaches any term, condition, or provision of this Agreement,
unless the Supplier remedies such breach within one (1) Business Days written
notice of such breach;

 
 
if the Product supplied by the Supplier does not conform to the requirements set
out in paragraph 27 above.


 
 
(ii)
if the Supplier becomes insolvent, takes the benefit of any Act in force for
insolvent persons, is adjudged a bankrupt, makes a general assignment for the
,benefit of creditors, or takes the benefit of any Act in force for insolvent
persons;

 
 
(iii)
if the Supplier ceases to do business as a going concern;

 
 
(iv)
if a receiver or receiver/manager is appointed for the Supplier; or

 
 
(v)
if the Supplier takes the benefit of any Act in force for the winding up or
liquidation of

 
corporations.

 
 
b)
At any time prior to the expiration of this Agreement, TMI and/or Alliance may
terminate this Agreement upon sixty- (60) calendar day's written notice to the
Supplier. In the event of such termination, TMI shall pay to the supplier,
subject to the provisions in this Agreement relating to payment, the amount due
the Supplier for Services performed and Product supplied up to the effective
date of such termination.

 
c)  
  Termination of this Agreement by TMI/Alliance shall not deprive either party
of any of its rights, remedies or actions against the each other for damages or
costs. In the event of termination, except as provided elsewhere in this
Agreement, Both parties shall be discharged from and have no further obligations
under this Agreement.

 
29. Confidentiality
 
 
a)
The Supplier and /or purchaser shall not disclose to anyone or use any
information which it has acquired as a result of this Agreement concerning
TMI/Alliance plans, business, objectives, customers, products, processes, work
or services, or the provisions of this Agreement, without prior written consent.
This restriction shall not apply if such information has become generally known
without the fault of the Supplier or is rightfully obtained from a third party
or is known or developed by the Supplier independent of both parties.

 
 
b)
The obligation in regard to confidentiality shall not restrict the
Supplier/purchaser from any disclosure pursuant to any applicable law or by
order of any Court or government agency provided that the Supplier/purchaser
shall give such notice to both parties as may be reasonable in the
circumstances.

 
c)     This provision shall survive for a period of five (3) years following
expiration or termination of this Agreement.
 
30. General Indemnity
 
The Supplier agrees to indemnify and save harmless TMI, its servants, agents and
employees from any and all losses, damages, expenses, claims, actions, causes of
action, liens, suits, judgments or costs of whatsoever nature that may arise
directly or indirectly out of any negligent or willful act or omission of the
Supplier, any of the Supplier's subcontractors, or their respective servants,
agents or employees, in the performance of this Agreement, except where such
loss or damage is caused by the negligence of TMI, its servants, agents or
employees.
 
31. Indemnification for Infringement
 
The Supplier represents and warrants that the Products do not and shall not
infringe upon or violate any patent, copyright, trade secret, trade name,
trademark, or any other proprietary right of any third party enforceable in the
state of Nevada  (an "Intellectual Property Right"). The Supplier shall defend,
at its own expense, any claim by a third party against TMI asserting or
involving an Intellectual Property Right which concerns the Products, provided
that the claim does not arise out of a breach By TMI, its servants, agents or
employees. However, the Supplier must be notified by TMI in writing within a
reasonable time after TMI first receives written notice of any claim, action or
allegation of infringement. The Supplier shall be bound by and shall pay the
amount of any
settlement, compromise, final determination or judgment reached while the
Supplier was conducting the defense, and, in any event, provided that TMI is in
compliance with this Article, the Supplier shall indemnify and hold TMI harmless
Item and against any and all liabilities, losses, damages, costs and expenses
(including legal fees and ,expenses on a solicitor and his own client basis)
associated with any such claim or action brought against TMI. In the event
an injunction or order is obtained against use of the Products or any of their
elements by reason of the allegations or if, in the Supplier's opinion, the
Products or any of their elements are likely to become the subject of a claim of
infringement or violation of a patent, copyright, trade secret, trade name,
trademark, or any other proprietary right of a third party, the Supplier shall
at its expense.
 
The Supplier shall have no liability whatsoever to hereunder for any
infringement claims based solely upon any modifications to any of the Products,
by TMI or Suppliers or Subcontractors so as to cause the Products to become
infringing.
 
32. Insurance
 
 
a)
The Supplier shall, without limiting its obligations or liabilities under this
Agreement, at its own expense, obtain and maintain in full force and effect,
throughout the entire term of this Agreement, all of the following insurance
coverage, in a form acceptable to TMI:

 
 
(i)
Comprehensive general liability insurance including products and completed
operations in an amount not less than two million dollars ($2,000,000.00)
inclusive per occurrence , against liability for bodily injury, personal injury,
death and property damage including loss of use. Such insurance shall insure all
subcontractors and anyone employed directly or indirectly by the Supplier or its
subcontractors to perform a part or parts of the Services and shall include
blanket contractual liability coverage; and

 
 

 
 
(ii)
The Supplier shall have the insurance required in full force and effect prior to
execution of this Agreement and prior to the commencement of the provision of
Services. 36. Notices

 
6

--------------------------------------------------------------------------------

 
 
b)  
Any notice, request, demand or other communication given or made by a party to
this Agreement shall be duly given or made when communicated in writing to the
party to which notice, request, demand or other communications is required or
permitted to be given or made under this Agreement:

 
From: Alliance Networks Communications Inc. (Supplier)
 
502 East John Street
Carson City, Nevada
89706
 
 
To:
TMI Transformers Inc.
 
 
c)
The form of communication and the time at which a communication shall be deemed
for  the purposes of this Agreement to have been received are:

 
 
(i)
personal delivery, on the Business Day of actual receipt;

 
 
(ii)
prepaid registered mail, on the fourth Business Day following the date of
deposit  by post, or

 
(iii)  
facsimile, on receipt of answerback generated by the receiving facsimile
equipment.

 
33. Contract with Others
 
The relationship created by this Agreement is non-exclusive, however it is
mutually agreed by both parties that Alliance will have “first right of refusal
for the products it manufactures”. The following criteria must be met in order
adhere to this stipulation:
 
Competitive Pricing policy congruent with industry standards Reasonable delivery
of products (within agreement of time period by both parties) Alliance is
capable of delivering said product with required customer support
 
With consideration of the above mentioned criteria, if Alliance is unable and or
unwilling to supplied product(s) TMI shall have an unrestricted right to obtain
Product in such ways and through such means as it may from time to time deem
necessary.
 
34. Amendments
 
Any amendment of this Agreement shall require a written Amending Agreement, duly
signed by authorized officers or representatives of both parties, whereupon such
Amending Agreement shall be deemed incorporated into and made part of this
Agreement.
 
35. Gender and Number
 
This Agreement shall be read with all changes of gender and number required by
the context. Any reference to the term of this Agreement shall, unless the,
context otherwise requires, be deemed to include any renewals or extensions.
 
36. Severability
 
If any article or articles or part or parts of any provision in this Agreement
are illegal or unenforceable, it or they shall be considered separate and
severable from this Agreement and the remaining provisions of this Agreement
shall remain in full force and effect and shall be binding upon the parties as
though the said articles or part or parts of any provision had never been
included.
 
37. Waiver of Agreement
 
Failure by either party to insist upon the strict performance of any of the
covenants, agreements, terms, provisions or conditions contained in this
Agreement Documents or to exercise any election
shall not be construed as a waiver or relinquish TMI of such covenant,
agreement, term, provision or condition but the same shall continue and remain
in full force. No waiver shall be deemed to have been made unless expressed in
writing.
 
38. Force Majeure
 
 
a)
Neither party shall be responsible for any failure to comply with any of the
terms of this Agreement where such failure is directly or indirectly caused by
or results from events of force majeure beyond the control of either party.
These events shall include, but not be limited to, fire, flood, earthquake,
accident, civil disturbances, war, rationing, embargoes, strikes or labor
problems, acts of God, or acts of government, but lack of finances shall in no
event be deemed to be a cause beyond a party's control.

 
 
b)
In the event that performance of this Agreement in the reasonable opinion of
either party is made impossible by force majeure, then such party shall so
notify the other in writing and TMI shall either terminate this Agreement, or
authorize the Supplier to complete the provision of the Services with such
adjustments as are required by the existence of the force majeure and are agreed
upon by both parties.

 
39. Entire Agreement
 
This Agreement Documents constitute the entire agreement between the Supplier
and TMI pertaining to the subject matter and supersedes all prior agreements,
understandings," negotiations, representations and discussions whether oral or
written.
 
 
 
7

--------------------------------------------------------------------------------

 
 
40. Governing Law
 
This Agreement shall be governed by, construed and interpreted in accordance
with the laws of the Province of Alberta, excluding the United Nations
Convention on Contracts for the International Sale of Goods and, for that
purpose each party hereby submits to the jurisdiction of the State of Nevada.
 
  41. Survival
 
The provisions titled Representations and Warranties, Confidentiality, General
Indemnity, Indemnification Infringement and Governing Law shall survive
expiration or termination of this Agreement.
 
42. Subcontractor
 
TMI shall recognize the Supplier only. The Supplier agrees to bind every
subcontractor by the terms of this Agreement Documents as far as applicable to
the work to be performed by the subcontractor and shall be fully responsible to
TMI for the acts and omissions of any subcontractors and of persons directly or
indirectly employed by them.  Nothing contained in this Agreement shall create
any contractual relationship between a subcontractor and TMI.
 
43. Headings
 
 
a)
The headings contained in this Agreement are for convenience of reference only
and shall not affect the interpretation or meaning of this Agreement.

 
 
b)
In the event of a conflict between the main body of this Agreement and any
schedule hereto, the main body shall prevail. Terms defined in this Agreement
shall have the same meaning in any and all schedules hereto unless there is
something patently inconsistent with such meaning in the context in which the
term occurs.

 
44. Arbitration
 
 
a)
In the event that a dispute arises between TMI and the Supplier as to the
compensation to be paid to the Supplier or as to the interpretation,
application, operation or alleged violation of this Agreement or any of the
provisions contained in this Agreement Schedules, such dispute or termination
shall be determined by arbitration in accordance with the following conditions:

 
 
(i)
The party desiring to refer a dispute for arbitration shall notify the other
party in writing

 
of the details of the nature and extent of the dispute;

 
 
(ii)
Within three (3) Business Days of receipt of such notice, the opposite party
shall, by written notice, advise the party desiring to refer the dispute to
arbitration of all matters referred to in the initial notice except those for
which any notified party admits responsibility and proposes to take remedial
action and such party shall then take such remedial action. In the event of a
failure to respond, the party failing to respond shall be deemed to dispute
everything set out in the notice to arbitrate;

 
 
(iii)
The terms of reference for arbitration shall be those of dispute referred to in
the initial notice which remains in dispute or those areas deemed to be in
dispute hereunder;

 
 

 
 
(iv)
The parties hereto shall, within three (3) Business Days of the terms of
reference pursuant to (c) above, jointly appoint a single arbitrator, provided
further that if the parties cannot agree on an arbitrator then the parties or
anyone of them may apply to a Judicial Authorities in the State of Nevada to
have the arbitrator appointed;

 
 
(v)
Within thirty (30) Business Days of the appointment of the arbitrator, or such
further period as may be agreed upon by the parties, the arbitrator shall
resolve all matters and disputes accorded in the terms of reference;

 
 
(vi)
The decision of the arbitrator shall be binding and final upon TMI and the
Supplier;

 
 
8

--------------------------------------------------------------------------------

 
 
 
 
(vii)  
 The costs of the arbitrator shall be borne by the parties as determined by the
arbitrator;

 
(viii)
The arbitrator shall not alter, amend or change the terms or conditions of this
Agreement, and;



 
 
(ix)
All arbitration proceedings hereunder shall be conducted at Carson City, Nevada.

 
 
(x)
This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada. The Courts of the State of Nevada shall have exclusive
jurisdiction over any disputes that are not within the jurisdiction of an
arbitrator, including any dispute where a party is seeking equitable relief and
each party hereby submits to the jurisdiction of the Nevada State Courts.

 
 
(xi)
Disputes related to intellectual property infringements shall not be referred to
the arbitrator.

 
 
Schedule “A”
 
Whereby TMI agrees to purchase for resale to Starbridge (a telecom protection
solution provider) a unit referred to as an “Active AC Surge Blocking protection
device” Part No. ASB–AC1 (single port). Said device has been designed to shunt
harmful over-voltage/current transients to ground, thereby providing all
inclusive protection for sensitive modems, used in the transmission of
audio/visual, & data signals to the customer premise.
 
TMI agrees to purchase quantities up to and including $500K on an annual basis
of said protectors based on the following provisions;
 
1)  
Products are received in good working order

2)  
Viability of market remains consistent, based on demand of product

3)  
Pricing of product remains relative to that offered by competitors (target price
of $7.20 per unit)

 
 
 

For: Alliance Networks Communications Inc.    For: TMI Transformers Inc.        
   
/s/  Harj Manhas  
 
By:
/s/  Alex A. Gianaras   (signed)      (signed)   Printed Name and Title:     
Printed Name and Title:   Date: May 22, 2009       Date: May 15, 2009  

 
 
 
 
 
 
 
 
 
 
9
 
 